DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         EDSON SOUSA MELO,
                             Appellant,

                                     v.

                            NELINDA LOPEZ,
                               Appellee.

                               No. 4D21-2367

                           [November 3, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Linda A. Alley, Judge; L.T. Case No.FMCE 20-002094
(40).

   Edson Sousa Melo, Hollywood, pro se.

    Amy D. Shield and Roger Levine of Shield & Levine, P.A., Boca Raton,
for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.